In an action by the plaintiffs to recover damages for personal injuries resulting in the death *641of their intestate, caused by the defendant, appellant, his employer, a common carrier engaged in commerce between the different States of the United States of America, judgment in favor of plaintiffs and order denying defendant’s [appellant’s] motion to set aside the verdict and grant a new trial unanimously affirmed, with costs. Ho opinion. Present — Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ.